Citation Nr: 0925380	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
shoulder disorder.  

2.  Entitlement to service connection for claimed diabetes 
mellitus with complications of hypertension and a heart 
condition.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to 
April 1985.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
issued by the RO.  

The Board remanded the case in May 2006 to the RO for 
additional development.  

The issues of service connection for claimed diabetes 
mellitus with complications of hypertension and heart disease 
and for a claimed innocently acquired psychiatric disorder 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of degenerative joint disease of either shoulder in 
service or for many years thereafter.  

2.  The currently demonstrated bilateral shoulder 
degenerative joint disease is not shown to be due to an 
injury or other event of the Veteran's period of active 
service.  


CONCLUSION OF LAW

The Veteran's disability manifested by bilateral shoulder 
degenerative joint disease is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

This notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  

With respect to the instant claim of service connection, the 
requirements of VCAA have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

VA notified the Veteran in January 2003 and May 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  

Here, the Veteran's service treatment record, along with 
post-service private and VA medical records (outpatient 
treatment records and examination report), have been obtained 
and associated with the claims file.  As noted, the Board has 
remanded the instant claim to the RO for additional 
development.  The requested development has been completed to 
the extent possible.  

To this end, the Veteran was requested in May 2006 to supply 
VA with signed VA forms (VA Form 21-4142) to enable VA to 
obtain certain private medical records associated with 
treatment afforded him for his claimed shoulder disorder.  
See VA Form 21-4138, dated in January 2003.  However, these 
forms were not returned by the Veteran.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Also, the above-
mentioned May 2006 correspondence provided notice of the type 
of evidence necessary to establish disability ratings and 
effective dates.  

For these reasons, the Board finds that VA has complied with 
the VCAA's notification and assistance requirements.  The 
instant claim of service connection is now ready to be 
addressed and decided on the merits.  

Thus, VA has satisfied its duty to notify and to assist 
pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio.  


Factual Background

The Veteran asserts that his bilateral shoulder disorder is 
the result of his military service.  His February 2003 VA 
Form 21-526, mentioned that he developed bilateral rotator 
cuff tendonitis in December 2002.  

The service treatment record is negative for complaints, 
treatment, or diagnosis of a shoulder disorder at the time of 
the Veteran's July 1976 enlistment examination, his April 
1980 re-enlistment examination, and his March 1985 separation 
examination.  

The Veteran complained of having left shoulder pain in August 
1981 after falling during a basketball game.  An examination 
showed some tenderness, a full range of motion, and pain upon 
palpation.  Probable contusion to left shoulder, no fracture, 
was diagnosed.  

At the time of service separation examination in March 1985, 
the Veteran denied having or ever having a painful or 'trick' 
shoulder or elbow.  

Following service, a May 1998 private medical record shows 
that the Veteran had complained of neck and shoulder pain 
since a motor vehicle accident that happened a few days 
earlier.  Cervical muscle stiffness and strain secondary to 
the accident was reported.  

A March 1999 private physical therapy record documents the 
Veteran's complaints of having had shoulder pain for about 
one month.  He denied having had any specific activity or 
significant injury that caused these complaints.  

The VA outpatient treatment records, dated from 2004 to 2006, 
have been associated with the claims file.  None show 
treatment for a shoulder disorder.  One record, dated in 
March 2004, includes a reference to a past medical history of 
bilateral rotator cuff tendonitis.  

The report of a May 2007 VA orthopedic examination shows that 
the examining physician had an opportunity to review the 
Veteran's claims file.  The VA examiner noted the in-service 
August 1981 treatment record showing that the Veteran was 
seen for left shoulder pain after a fall.  

The Veteran in this regard informed the VA examiner that he 
had experienced trouble moving his shoulders in 1990.  He 
denied having a history of trauma to either shoulder.  An X-
ray examination revealed bilateral degenerative changes.  

The VA examiner attributed the shoulder problems to the 
degenerative joint disease and opined that the shoulder 
problems were not caused by or the result of an injury or 
event in service.  


Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, at 54.  


Analysis

Based on a careful review of the evidentiary record, the 
Board finds that the claim of service connection for a 
bilateral shoulder disorder, currently manifested by 
degenerative joint disease, must be denied.  

While the Veteran was treated for left shoulder complaints 
during service in August 1981 when a probable contusion was 
diagnosed, no other related complaints or findings were 
recorded during service or at the time of the March 1985 
separation examination.  He denied having any shoulder 
problem at that time.  

Significantly, the Veteran, as mentioned, has subsequently 
reported that his shoulder problems began in 2002 (more than 
15 years following his service separation).  

Moreover, following the recent examination, the VA physician 
opined that the currently diagnosed degenerative joint 
disease of the shoulders was not related to an injury or 
other incident of the Veteran's military service.  

The Board considered the assertions that the Veteran's 
current shoulder problems are related to his military 
service.  The Veteran is not trained in the field of 
medicine.  Hence, he is not competent to offer an opinion 
which requires specialized training.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has presented no competent 
evidence to support his claim of service connection.  

Moreover, the Veteran's various statements as lay assertions 
are of limited probative value for the purpose of linking any 
current shoulder problem to a disease or injury in service.  

The current information provided by the Veteran is found to 
limited credibility because his earlier statements recorded 
in service denied that he had a shoulder disorder at the 
time.  

In reaching this decision the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in his, the 
benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 38 
U.S.C.A. § 5107(b); see also Gilbert, at 54-56.  


ORDER

Service connection for a bilateral shoulder disorder 
including degenerative joint disease is denied.  


REMAND

The claims of service connection for diabetes mellitus with 
complications and for an innocently acquired psychiatric 
disorder were remanded in May 2006 for additional 
development.  

Unfortunately, the Board finds that some of the requested 
action was not sufficiently completed.  Accordingly, a remand 
is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

A requested VA examination (diabetes mellitus) was conducted 
in May 2007 when the examiner, following his review of the 
claims file and examination of the Veteran, supplied 
diagnoses of diabetes mellitus, hypertension, and coronary 
artery disease.  

The examiner added that the hypertension was as likely as not 
due to the diabetes mellitus.  However, an opinion concerning 
the likely etiology or date of onset for the claimed diabetes 
mellitus was not reported.  

The VA physician supplied an addendum in February 2009.  The 
examiner opined that it was "more likely than not that the 
[Veteran's] cardiovascular disease [was] not due to diabetes 
mellitus present in service.  In my opinion, however, it 
[was] more likely than not that his diabetes aggravated his 
cardiovascular disease."  

As was the case concerning the request for an opinion 
concerning the claimed diabetes mellitus, the VA examiner 
failed to directly address and respond to the question 
presented by the Board in May 2006.  

In addition, a VA psychiatric examination was conducted in 
May 2007 when the Veteran's claims folder was reviewed.  
Following examining the veteran, the examiner supplied a 
diagnosis of major depression without psychotic features.  

The examiner, in noting that the veteran had suffered from 
significant mental health difficulties since 2000, added that 
"[t]he nexus between his mental disorders and the Navy [did] 
not appear to be significant however."  

As such, the issues of service connection for diabetes 
mellitus with complications and for an innocently acquired 
psychiatric disorder have not been fully addressed.  
Additional action is therefore required.  Stegall.

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should schedule the Veteran 
for another VA examination to determine 
the nature and likely etiology of the 
claimed diabetes mellitus and any 
complications related thereto.  

The Veteran's claims files should be made 
available to the examiner for his review 
in conjunction with the examination.  Any 
indicated tests or studies deemed 
necessary by the examiner should be 
performed.  

Based on a review of the claims files and 
the clinical findings of the examination, 
the examiner is requested to offer 
opinions as to the following:

a.  Is it more likely than not, at least 
as likely as not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's diabetes mellitus had its 
clinical onset in service.  The examiner 
must address the history provided by the 
Veteran and the report of glycosuria 
during his reenlistment examination in 
April 1980 in rendering this opinion.  

b.  Is it more likely than not, at least 
as likely as not, or less likely than not 
that the Veteran has a current 
cardiovascular disability that had its 
clinical onset during service based on 
any manifestation exhibited in service, 
including any elevated blood pressure 
readings.  

The VA examiner should provide a 
rationale for the statement that includes 
a discussion of both the medical and 
competent lay evidence on file.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should so indicate.  

2.  The RO should schedule the Veteran 
for another VA psychiatric examination to 
determine the nature and likely etiology 
of the claimed innocently acquired 
psychiatric disorder.  

The Veteran's claims files must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests and studies deemed 
necessary by the examiner should be 
performed.  

Based on a review of the claims files and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to the following:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently identified innocently 
acquired psychiatric disability is due to 
any event or incident of his period of 
service.  

The VA examiner should provide a clinical 
rationale for his or her statement that 
includes a discussion of both the medical 
and competent lay evidence considered in 
providing the requested opinion.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination, if necessary, 
and to cooperate in the development of 
the claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  

5.  After completed of all indicated 
development, the RO should readjudicate 
the claims of service connection for 
diabetes mellitus with complications of 
hypertension and a heart condition and 
for an innocently acquired psychiatric 
disorder in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


